461 F.2d 779
IRON ORE TRANSPORT CO., Ltd., as Owner of the STEAM VESSELRUTH LAKE, Appellee,v.The STEAM VESSEL FLYING FOAM, her engines, boilers, tackle,apparel, etc., and American Export IsbrandtsenLines, Inc., Appellants.IRON ORE TRANSPORT CO., Ltd., as Owner of the Steam VesselRuth Lake, Appellant,v.The STEAM VESSEL FLYING FOAM, her engines, boilers, tackle,apparel, etc., and American Export IsbrandtsenLines, Inc., Appellees.
Nos. 72-1185, 72-1186.
United States Court of Appeals,Fourth Circuit.
Argued June 6, 1972.Decided June 13, 1972.

Robert M. Hughes, III, Norfolk, Va.  (James M. Estabrook, Hollis M. Walker, Jr., Richard A. Corwin, New York City, Seawell, McCoy, Winston & Dalton, Norfolk, Va., and Haight, Gardner, Poor & Havens, New York City, on brief), for Steam Vessel FLYING FOAM and American Export Isbrandtsen Lines, Inc.
Guilford D. Ware, Norfolk, Va.  (Francis N. Crenshaw and Crenshaw, Ware & Johnson, Norfolk, Va., on brief), for Iron Ore Transport Co., Ltd., as Owner of Steam Vessel RUTH LAKE.
Before BUTZNER, RUSSELL, and FIELD, Circuit Judges.
PER CURIAM:


1
This appeal arises out of the collision between the freighters RUTH LAKE and FLYING FOAM off the Virginia coast.  The district court found both vessels at fault and decreed the division of damages.  Upon consideration of the briefs, record and argument, we affirm on the opinion of the district court.  Iron Ore Transport Co., Ltd. v. Steam Vessel FLYING FOAM, 343 F. Supp. 510 (E.D.Va.1971).


2
Affirmed.